Citation Nr: 0425662	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran had active service from August 1955 to September 
1957. 

In a January 1958 rating decision, the RO denied a claim of 
entitlement to service connection for headaches, claimed as a 
residual of a pre-service head injury, which the veteran 
contended had worsened during service.  The veteran did not 
appeal that denial and the decision became final.  In July 
2004, the RO received the veteran's request to reopen the 
claim of entitlement to service connection for headaches.  In 
a January 2004 rating decision, the RO denied the claim.  The 
veteran disagreed with the January 2004 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2004.  

For reasons discussed immediately below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In correspondence received at the Board in September 2004, 
the veteran, through his representative, indicated that he 
wished to have a videoconference hearing before a Veterans 
Law Judge at the RO in St. Louis.  Consequently, a remand is 
required.  38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
law Judge.  The veteran has requested 
that the hearing be conducted at the St. 
Louis RO if possible.  The veteran and 
his attorney should be notified of the 
date, time and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




